90 F.3d 591
319 U.S.App.D.C. 368
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Herbert Lee HUGHES, Appellant,v.Janet RENO, Attorney General, et al.
No. 95-5352.
United States Court of Appeals, District of Columbia Circuit.
June 11, 1996.

Before:  WILLIAMS, HENDERSON, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed September 15, 1995, be affirmed.  Appellant did not prevail in his challenges to the government's forfeiture proceedings in the Western District of Louisiana and the Fifth Circuit.  See United States v. Parcel of Property Located at Route 2, No. 93-4942 (5th Cir.  June 3, 1994).  Therefore, because it has been determined that the government properly seized appellant's property, appellant's damages claims arising out of the seizure are barred.  See Allen v. McCurry, 449 U.S. 90, 94 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.